           Case 3:18-cv-00242-MMD-WGC Document 66 Filed 10/26/20 Page 1 of 2




 1                                UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3                                                          Case No.: 3:18-cv-00242-MMD-WGC
      BRYAN BONHAM,
 4                                                                           Order
              Plaintiff
 5                                                                      Re: ECF No. 65
      v.
 6
      R. BAKER, et. al.,
 7
              Defendants
 8

 9
             Before the court is Plaintiff's motion requesting rehearing for a motion to request an
10
     evidentiary hearing. (ECF No. 65.)
11
             In this motion, Plaintiff states that he has newly discovered argument on the legality and
12
     unconstitutional passage of Nevada Revised Statutes (NRS) 209.131, 209.356, 209.361, 209.246,
13
     and asserts that he has provided evidence to question the legality of the statutes and the authority
14
     of the Nevada Department of Corrections (NDOC) to enforce administrative regulations, and the
15
     State's authority to enforce the statutes.
16
             NRS 209.131 states the duties of the director of the NDOC. NRS 209.356 states that the
17
     director shall establish and administer a program of discipline for inmates. NRS 209.361
18
     provides that the director shall adopt regulations to maintain proper custody of offenders and
19
     prevent escapes and maintain good order and discipline. NRS 209.246 requires the director to
20
     establish criteria for deduction of money credited to an inmate account under certain
21
     circumstances.
22
             Putting aside for the moment the questionable merit of Plaintiffs' argument, and the lack
23
     of specific relevance to Plaintiff's sole due process claim proceeding in this case, the Clerk shall
         Case 3:18-cv-00242-MMD-WGC Document 66 Filed 10/26/20 Page 2 of 2




 1 STRIKE Plaintiff's motion as it exceeds the page limits for motions which is 24 pages, and

 2 Plaintiff's motion, exclusive of exhibits, is 34 pages. LR 7-3(b).

 3         Plaintiff's motion also briefly appears to argue that certain discovery was not produced.

 4 The discovery deadline, and therefore, the motion to file discovery motions has passed.

 5 (Discovery deadline of March 2, 2020 in Nov. 19, 2019 scheduling order at ECF No. 13, and

 6 order continuing discovery deadline until May 18, 2020 at ECF No. 24.) Moreover, even if the

 7 court were to consider a request for leave to file a belated discovery motion, Plaintiff has been

 8 advised before of the prerequisites to filing a motion to compel, and this motion does not comply

 9 with those requirements. To the extent, this motion can be construed as requesting an order

10 compelling the production of documents, that request is denied.

11 IT IS SO ORDERED.

12 Dated: October 26, 2020

13                                                           _________________________________
                                                             William G. Cobb
14                                                           United States Magistrate Judge

15

16

17

18

19

20

21

22

23



                                                     2
